Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurokawa (USPN 10,137,964).
 Regarding claim 1, Kurokawa teaches an electric assist bicycle comprising: an electric motor 84 that generates an assistance force to assist a human force of a rider (see col. 26, lines 54-65 and Figure 17); a handle B2 to be gripped by the rider with a hand to steer the electric assist bicycle; a manipulation device SW1, SW2, provided on the handle, the manipulation device including an operation switch SW1 that receives a manipulation from the rider and an alternate switch SW2 that receives a manipulation from the rider to change a function to be assigned to the operation switch; and a control circuit 14 that performs a control to alter an operation to be executed by the electric assist bicycle depending on whether the rider manipulates the operation switch in a state of keeping the alternate switch manipulated (concurrent operation, see col 10, line 61 through col. 11, line 3), or the rider manipulates the operation switch in a state of not manipulating the alternate switch.  
Regarding claim 2, the alternate switch SW2 of Kurokawa is able to receive a plurality of kinds of manipulations from the rider (control unit 14 determines the signals of different widths corresponding to the duration of the operation of the switches SW1, SW2); and in accordance with the kind of manipulation (duration of manipulation) received by the alternate switch, the control circuit performs a control to change the operation to be executed by the electric assist bicycle when the rider manipulates the operation switch.  
Regarding claim 3, Kurokawa teaches the alternate switch is disposed so as to be manipulated by a finger of the rider (see Figures 1, 3, and 4); and the control circuit performs a control to:  when the alternate switch is manipulated alone, cause the electric assist bicycle to execute a first operation that is different from an operation of changing the function to be assigned to the operation switch; when the operation switch is manipulated alone, cause the electric assist bicycle to execute a second operation that is different from the first operation; and when the operation switch is manipulated in a state in which the alternate switch keeps being manipulated, cause the electric assist bicycle to execute a third operation that is different from the first and second operations (see col. 10, line 61-col. 11, line 19).
Regarding claim 4, Kurokawa teaches the manipulation device includes a plurality of the operation switches SW1, SW2; and the control circuit 14 performs a control to, in accordance with the rider's manipulation received by the alternate switch, change the operation to be executed by the electric assist bicycle when the rider manipulates each of the operation switches.  
Regarding claim 19, Kurokawa teaches an alarm (a lamp) that informs the rider of a status concerning the manipulation received from the rider regarding the alternate switch (see col. 27, lines 15-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Shirai et al (PGPub 2019/0009852).
Regarding claims 5 and 6, Kurokawa teaches switches that appear to be levers rather than push button switches.  However, push button operators are old and well known.  Shirai shows an example of push-button switches SW1, SW2, operated by pressing using the ends of the user’s index finger and thumb (in Figure 4, para [0082]) where the state in which the rider keeps the alternate switch manipulated is a state in which the rider keeps the alternate switch pressed.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide the Kurakawa electric bicycle with push button switches, as taught by Shirai, in order to easily operate the switches as needed.
Regarding claims 7 and 8, Shirai also teaches the operation switch SW2 and the alternate switch SW1 are disposed so as to be manipulated by fingers of the rider (thumb and index finger); and one of the operation switch and the alternate switch is located forward of the other of the operation switch and the alternate switch (see Figure 4 of Shirai) and the switches are disposed in a mutually overlapping positional relationship along a front-rear direction of the electric assist bicycle.  
Regarding claim 9, as also seen in Figure 4 of Shirai (plan view of the handlebar B12) the alternate switch SW1 is disposed so as to be manipulated by a finger of the rider; and at least a portion of the alternate switch is located forward of an axial center of the handle B12 at a position on the handle where the manipulation device is located.  
Regarding claim 10, Shirai shows the operation switch SW2 is disposed so as to be manipulated by a finger F1 of the rider; and at least a portion of the operation switch is located rearward of the axial center of the handle (see Figure 4).  
Regarding claim 11, it is not clear if the operation switch is located above the alternate switch of Shirai, however, both references teach that the switches cane be positioned at different locations on the bicycle.  It would have been obvious to one of ordinary skill in the art to position the switches at alternate locations of the bicycle, including different heights, in order to position the switches as required by the handlebar configuration requires and for the comfort of the operator.
Claim(s) 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa.
Regarding claim 12, Kurokawa teaches that the operation switch sets the assistance force when both switches are manipulated and sets the gear setting when only the operation switch is manipulated.  However, it would have been an obvious reversal of functions to use the operation switch to set the assistance force when the alternate switch is not manipulated and to set an alternate function (like the gear setting) when both switches are operated, in order to achieve substantially the same result only having assist force as the primary function for users who prioritize motor assist over gear setting.
Regarding claims 13 and 20, Kurokawa teaches that the control unit 14 electrically operates other electric components, such as a lamp and cycle computer when both switches SW1 and SW2 are operated concurrently (see col. 27, lines 15-20).  Cycle computers typically include a display screen including a number of illuminated indicators or lamps to convey information.  It appears that applicant is teaching or at least renders obvious a teaching of a display that performs a change in display when the rider manipulates the assistance force setting switch while keeping the alternate switch manipulated and that displays information that represents a status concerning the manipulation received from the rider regarding the alternate switch.  

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa as applied to claims 12 and 13 above, and further in view of Takeshita (PGPub 2017/0355412).
Regarding claims 14-18, Kurokawa teaches an assist force operation that switches between different assist force modes when both switches are operated but it does not teach that one of the assist modes is a walk-along mode of assist.
Takeshita teaches switching between different assist modes and one of the assist modes is a walk-along mode (see para [0052] and [0055]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide a walk along assist mode to the assist modes of Kurokawa, as taught by Takeshita, in order to allow the user to operate the assist drive when not on the cycle or using the pedals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto shows a switch and display arrangement for a motorcycle.
Miki and Sato each teaches bicycle controls that respond differently to short push and long push operation of the operator switches.
Takeshita ‘870, Saruwatari, Usui, Tetsuka, and Shahana teach walk modes of cycle operation.
Kishita and Brandt teach electric bicycle controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/